DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebinger et al. (2017/0118927).
Regarding claim 1, Loebinger et al. shows an irrigation drip emitter outlet (1) comprising: an emitter outlet body (1), distinct from an emitter inlet and an emitter pressure reducing flow path (since the claim does not say that the outlet body is distinct from the inlet and flow path of the same drip emitter, the examiner is considering the inlet and flow path of an adjacent emitter to be the inlet and few path that the outlet body 1 is distinct from), defining: an ingress channel (2, 5, 6) at an upstream opening of the emitter outlet (fig 1) having a first volume and area (5), and having a first portion (the first straight portion of 5) that is substantially perpendicular to a second portion (the last straight portion of 5) located downstream of the first portion which causes fluid flowing through the ingress channel to make a first fluid velocity reducing turn; a first opening (between 11 and the edge of 6) located off of the second portion that causes at least a portion of the fluid flowing through the ingress channel to make a second fluid velocity reducing turn; and an outlet bath (6) with a second volume and area that is larger than the first volume and area of the ingress channel so as to cause further pressure and/or velocity reduction of the fluid entering into the outlet bath.  
Regarding claim 2,  further comprising a second opening (between the two ribs 11) located off of the second portion of the ingress channel further downstream than the first opening that causes at least a portion of the fluid flowing through the ingress channel to make a third fluid velocity reducing turn (fig 1).  
Regarding claim 3, the outlet bath is defined by at least three side walls (fig 1) and the outlet bath further includes a rib  (11) having first and second ends, with the first end of the rib connected to one of the sidewalls (the bottom of 6 is a side wall that 11 extends from) defining at least aPage 2 of 8Application No. 16/436,467 RESPONSE To RESTRICTION REQUIREMENT dated September 21, 2021 Reply to Office Action of July 22, 2021 Attorney Docket 8473-146734-US portion of the outlet bath and the second end of the rib separating the first opening and second opening off of the ingress channel (fig 1).  
Regarding claim 4,  the rib has an intermediate portion located between the first and second ends of the rib (fig 1) which is recessed (with respect to the wall of 1) to allow the fluid flowing through the outlet bath from the first and second openings to flow over the rib.
Regarding claim 7,  the outlet bath includes a floor (the bottom of 6) and side walls and the floor is recessed into the bath as compared to a floor of the ingress channel (fig 1) to help ensure the second volume and area is larger than the first volume and area. 
Regarding claim 8,  the first fluid velocity reducing turn and second fluid velocity reducing turns are in different directions (fig 1. There are turns in 5 that are in the opposite direction from the turn between 5 and 6).  
Regarding claim 9,  the first fluid velocity reducing turn and second fluid velocity reducing turns are in opposite directions (fig 1. There are turns in 5 that are in the opposite direction from the turn between 5 and 6). 
Regarding claim 10, the second and third fluid velocity reducing turns are in a common direction and the first fluid velocity reducing turn is in a different direction than the second and third fluid velocity reducing turns (fig 1).
Regarding claim 11, the fluid velocity reducing turns are configured to reduce maximum fluid velocity in the outlet to 3ft/s or below (if this is true in the claimed invention, then it is true in Loebinger et al. as Loebinger et al. includes all claimed structure as the claimed invention).  
Regarding claim 12, the fluid velocity reducing turns are configured to reduce maximum fluid velocity in the outlet to 2.5ft/s or below. (if this is true in the claimed invention, then it is true in Loebinger et al. as Loebinger et al. includes all claimed structure as the claimed invention).  
Regarding claim 13, Loebinger et al. shows an irrigation drip emitter comprising: an inlet (2); a pressure reducing flow passage portion (3, filters reduce flow); and an outlet (6, 10) according to claim 1, wherein the inlet, pressure reducing flow passage portion and outlet are all in fluid communication with one another. 
Regarding claim 18,  Loebinger et al shows a device where in its use the method steps of  causing a first fluid velocity reduction at the first fluid velocity reducing turn; and causing a second fluid velocity reduction at the second fluid velocity reducing turn are inherently performed.  
Regarding claim 19,  the emitter outlet includes a second opening (between the other rib 11 and the other wall 6) located off of the second portion of the ingress channel further downstream than the first opening that causes at least a portion of the fluid flowing through the ingress channel to make a third fluid velocity reducing turn, the method further comprising: causing a third fluid velocity reduction at the third fluid velocity reducing turn (fig 1).

Claim(s) 1-3 and 7-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensworth et al. (2016/0219802).
Regarding claim 1, Ensworth et al. shows an irrigation drip emitter outlet (910) comprising: an emitter outlet body (920), distinct from an emitter inlet (930) and an emitter pressure reducing flow path (950), defining: an ingress channel (946)  at an upstream opening of the emitter outlet (fig 10A) having a first volume and area (the narrow part at 946), and having a first portion (the first straight portion of 946) that is substantially perpendicular to a second portion (940 between 941a and 910) located downstream of the first portion which causes fluid flowing through the ingress channel to make a first fluid velocity reducing turn; a first opening (between 941a and 941b) located off of the second portion that causes at least a portion of the fluid flowing through the ingress channel to make a second fluid velocity reducing turn; and an outlet bath (940) with a second volume and area that is larger than the first volume and area of the ingress channel so as to cause further pressure and/or velocity reduction of the fluid entering into the outlet bath.  
Regarding claim 2,  further comprising a second opening (between 941b and 941c) located off of the second portion of the ingress channel further downstream than the first opening that causes at least a portion of the fluid flowing through the ingress channel to make a third fluid velocity reducing turn (fig 10D).  
Regarding claim 3, the outlet bath is defined by at least three side walls (fig 10D) and the outlet bath further includes a rib  (941b) having first and second ends, with the first end of the rib connected to one of the sidewalls (fig 10D) defining at least aPage 2 of 8Application No. 16/436,467 RESPONSE To RESTRICTION REQUIREMENT dated September 21, 2021 Reply to Office Action of July 22, 2021 Attorney Docket 8473-146734-US portion of the outlet bath and the second end of the rib separating the first opening and second opening off of the ingress channel (fig 10D).  
Regarding claim 7,  the outlet bath includes a floor (the bottom of 940) and side walls and the floor is recessed into the bath as compared to a floor of the ingress channel (fig 10B if 980 is not being considered the floor) to help ensure the second volume and area is larger than the first volume and area. 
Regarding claim 8,  the first fluid velocity reducing turn and second fluid velocity reducing turns are in different directions (fig 1D).  
Regarding claim 9,  the first fluid velocity reducing turn and second fluid velocity reducing turns are in opposite directions (fig 10D). 
Regarding claim 10, the second and third fluid velocity reducing turns are in a common direction and the first fluid velocity reducing turn is in a different direction than the second and third fluid velocity reducing turns (fig 10D).
Regarding claim 11, the fluid velocity reducing turns are configured to reduce maximum fluid velocity in the outlet to 3ft/s or below (if this is true in the claimed invention, then it is true in Ensworth et al. as  Ensworth et al. includes all claimed structure as the claimed invention).  
Regarding claim 12, the fluid velocity reducing turns are configured to reduce maximum fluid velocity in the outlet to 2.5ft/s or below. (if this is true in the claimed invention, then it is true in Ensworth et al as Ensworth et al. includes all claimed structure as the claimed invention).  
Regarding claim 13, Ensworth et al. shows an irrigation drip emitter comprising: an inlet (930); a pressure reducing flow passage portion (950); and an outlet (940) according to claim 1, wherein the inlet, pressure reducing flow passage portion and outlet are all in fluid communication with one another (fig 10D). 
Regarding claim 14,  further comprising a pressure compensating flow passage (960) portion positioned downstream of the pressure reducing flow passage portion and upstream of the outlet and in fluid communication with the inlet, pressure reducing flow passage and outlet. 
Regarding claim 15,  the emitter is made entirely of elastomeric material comprising a unitary discrete elastomeric emitter body integrally defining the inlet, pressure reducing flow passage portion, pressure compensating flow passage portion and outlet ([0188]).  
Regarding claim 16, further comprising drip line tubing (70) defining an inner surface to which a plurality of the irrigation drip emitters are bonded at regularly spaced intervals therein, with each irrigation drip emitter having a corresponding outlet opening in the drip line tubing proximate the outlet of each irrigation drip emitter ([0190]).  
Regarding claim 17, Ensworth et al. shows an irrigation drip line comprising: drip line tubing (70) defining an inner and outer surface; and a plurality of discrete emitters (fig 10D) each being bonded to the inner surface of the drip line tubing at regularly spaced intervals therein ([0190)], wherein the discrete emitters include an outlet according to claim 1.  
Regarding claim 18,  Ensworth et al shows a device where in its use the method steps of  causing a first fluid velocity reduction at the first fluid velocity reducing turn; and causing a second fluid velocity reduction at the second fluid velocity reducing turn are inherently performed.  
Regarding claim 19,  the emitter outlet includes a second opening (between 941c and 910) located off of the second portion of the ingress channel further downstream than the first opening that causes at least a portion of the fluid flowing through the ingress channel to make a third fluid velocity reducing turn, the method further comprising: causing a third fluid velocity reduction at the third fluid velocity reducing turn (fig 10D).
Regarding claim 20, element 910 is a discrete flat irrigation emitter having an inlet (930), outlet (940) and a pressure reducing flow path (950) extending between the inlet and outlet and fluidity connecting same (fig 10A), the inlet, outlet and fluid flow path all being located on a common side of the discrete flat irrigation emitter (fig10A) but with the inlet (930) extending through to an opposite side of the discrete flat irrigation emitter (fig 10A),  the emitter outlet being distinct from the inlet and pressure reducing fluid flow path (fig 10A) defining an ingress channel (946)  at an upstream opening of the emitter outlet (fig 10A) having a first volume and area (the narrow part at 946), and having a first portion (the first straight portion of 946) that is substantially perpendicular to a second portion (940 between 941a and 910) located downstream of the first portion which causes fluid flowing through the ingress channel to make a first fluid velocity reducing turn; a first opening (between 941a and 941b) located off of the second portion that causes at least a portion of the fluid flowing through the ingress channel to make a second fluid velocity reducing turn; and an outlet bath (940) with a second volume and area that is larger than the first volume and area of the ingress channel so as to cause further pressure and/or velocity reduction of the fluid entering into the outlet bath.  
Regarding claim 21, Ensworth et al shows a discrete irrigation drip emitter (910) comprising: an emitter body (910) for mounting to drip line, the emitter body having distinct inlet (930), pressure reduction flow path (950) and outlet sections (940 and 960 are being considered the outlet section), with fluid traveling in through the inlet section, through the pressure reduction flow path section and then the outlet section (fig 10A); the outlet section comprising a first portion (946 into 980) having a plurality of turns for further reducing a velocity of the fluid traveling through the outlet section (fig 10D), and a second portion defining a bath (960)Page 6 of 10Application No. 16/436,467 AMENDMENT AND RESPONSE dated July 5, 2022 Reply to Office Action of April 5, 2022 Attorney Docket 8473-146734-US within which the fluid collects until dripping out of a corresponding outlet formed in the drip line proximate the outlet section.
Regarding claim 22,  wherein the first portion of the outlet section includes at least three distinct surfaces (941a, 941b, 941c) for creating at least three turns that the fluid must make when passing through the first portion of the outlet to further reduce the velocity of the fluid (fig 10D).  
Regarding claim 23, the second portion of the outlet section defines a generally rectangular bath (960) having a rib (947, 947a) running a length of the second portion of the outlet section, the rib dividing the second portion of the outlet section into two rectangular halves with the rib having a recessed upper surface (at 945) providing for fluid communication between the two rectangular halves of the second portion of the outlet section (fig 10D and 10C).


Allowable Subject Matter
Claims 5 and 6 are allowed

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Regarding the applicants remarks that Loebinger does not show the outlet section being distinct from a pressure reducing section and distinct from an inlet section, the examiner notes that since the claim does not say that the outlet body is distinct from the inlet and flow path of the same drip emitter, the examiner is considering the inlet and flow path of an adjacent emitter to be the inlet and few path that the outlet body 1 is distinct from
Regarding the applicants broad statement that Ensworth does not make up the shortcomings of Loebinger, the examiner notes that the rejection with Ensworth is a 102 anticipation rejection and that Ensworth shows all aspects of the claims are identified in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        7/26/2022